EXHIBIT "99.1" FOR IMMEDIATE RELEASE Contact: New Concept Energy Inc. Investor Relations Gene Bertcher, (800) 400-6407 info@newconceptenergy.com New Concept Energy, Inc. Reports Second Quarter 2014 Results Dallas (August 13, 2014)—New Concept Energy, Inc. (NYSE MKT: GBR), ( the "Company" or "NCE") a Dallas-based oil and gas company, today reported net loss for the three months ended June 30, 2014 of $99,000 or $0.05 per share, compared to a net income of $138,000 or $0.07 per share for the three months ended June 30, 2013. Included in 2013 was income for a recovery of bad debt expense of $394,000. Operating expenses included non-cash depletion, depreciation and amortization of $338,000 and $431,000 in 2014 and 2013 respectively. For the three months ended June 30, 2014, the Company recorded oil and gas revenues, net of royalty expenses of $485,000 as compared to $384,000 for the comparable period of 2013. The changes in oil and gas revenues were due to new oil wells that were drilled in late 2013. The Company recorded revenues of $728,000 for the three months ended June 30, 2014 from its retirement property compared to $666,000 for the comparable period in 2013. The increase was primarily due to rate increases. For the three months ended June 30, 2014, the Company recorded oil and gas operating expenses of $425,000 as compared to $493,000 for the comparable period of 2013. The decrease was primarily due to a decrease in depletion expense of $55,000. For the three months ended June 30, 2014, operating expenses at the retirement property were $628,000 as compared to $619,000 for the comparable period in 2013. The increases in operating expenses were due to an overall increase in non-payroll related expenses. For the three months ended June 30, 2014, corporate general & administrative expenses were $205,000 as compared to $170,000 for the comparable periods in 2013. The increase is primarily due to $36,000 of consulting fees paid to assist the Company in its operations and to identify new oil and gas opportunities. Contact: New Concept Energy, Inc. Gene Bertcher, (800) 400-6407 info@newconceptenergy.com NEW CONCEPT ENERGY, INC AND SUBSIDIARIES CONSOLIDATED STATEMENT OF OPERATIONS (unaudited) (amounts in thousands, except per share data) For the Three Months ended June 30, For the Six Months ended June 30, Revenue Oil and gas operations, net of royalties $ Real estate operations Operating expenses Oil and gas operations Real estate operations Lease expense Corporate general and administrative Operating earnings (loss) Other income (expense) Interest income 1 2 2 8 Interest expense ) Recovery of bad debt expense - - Other income (expense), net ) (2 ) ) Other income (expense) ) $ ) $ $ ) $ Net income (loss) applicable to common shares $ ) $ $ ) $ Net income (loss) per common share-basic and diluted Weighted average common and equivalent shares outstanding - basic NEW CONCEPT ENERGY, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (unaudited) (amounts in thousands) June 30, 2014 December 31, 2013 Assets Current assets Cash and cash equivalents $ $ Accounts receivable from oil and gas sales Other current assets Total current assets Oil and natural gas properties (full cost accounting method) Proved developed and undeveloped oil and gas properties, net of depletion Property and equipment, net of depreciation Land, buildings and equipment - oil and gas operations Other Total property and equipment Other assets (including $124 and $161 due from related parties in 2014 and 2013) Total assets $ $ NEW CONCEPT ENERGY, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS - CONTINUED (unaudited) (amounts in thousands, except share amounts) June 30, 2014 December 31, 2013 Liabilities and stockholders' equity Current liabilities Accounts payable - trade $ $ Accrued expenses Current portion of long term debt Total current liabilities Long-term debt Notes payable less current portion Asset retirement obligation Total liabilities Stockholders' equity Preferred stock, Series B 1 1 Common stock, $.01 par value; authorized, 100,000,000 shares; issued and outstanding, 1,946,935 shares at June 30, 2014 and December 31, 2013 20 20 Additional paid-in capital Accumulated deficit ) ) Total liabilities & equity $ $
